PETERSON, Judge.
The state appeals the trial court’s dismissal of a delinquency petition charging a juvenile with a second-degree misdemean- or. The juvenile, a citizen of Argentina, failed to appear for trial, and the state requested a statewide custody order which would allow custodial detention if the child should return to this country. In dismissing the petition upon its own motion, the trial court encroached upon the prosecutorial authority of the state attorney. State v. S.C., 558 So.2d 522 (Fla. 5th DCA 1990). We reverse the dismissal and remand for issuance of the statewide custody order requested by the state.
REVERSED and REMANDED.
W. SHARP and HARRIS, JJ., concur.